Citation Nr: 1543797	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by rectal bleeding, to include perirectal fissure. 
 
2.  Entitlement to service connection for a right ankle disorder. 
 
3.  Entitlement to service connection for a left ankle disorder. 
 
4.  Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; posttraumatic stress disorder (PTSD); and bipolar disorder. 
 
5.  Whether new and material evidence has been received to reopen the claim of service connection for heart disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1958 to August 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the VA RO located in Portland, Oregon.  The case has been before the Board on previous occasions, and was remanded in July 2012, April 2013, and November 2013 for evidentiary development. 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left ankle disorder and a right ankle disorder, and entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; PTSD; and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disorder manifested by rectal bleeding, to include perirectal fissure is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.

2.  By an August 2004 rating decision, the Veteran's claim of service connection for cardiomyopathy with congestive heart failure and cardiomegaly (claimed as enlarged heart) was denied on the basis that the evidence did not show that the condition was incurred in, aggravated by or otherwise caused by active duty military service, nor did the evidence show that a cardiovascular disability was manifest to a compensable degree within one year following discharge from active duty military service.  The Veteran did not appeal this decision or submit new and material evidence within one year.

3.  Evidence received since the August 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for heart disease.

4.  Heart disease was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show heart disease to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A disorder manifested by rectal bleeding, to include perirectal fissure was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The August 2004 rating decision denying the Veteran's claim of service connection for cardiomyopathy with congestive heart failure and cardiomegaly (claimed as enlarged heart) is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for heart disease has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

4.  Heart disease was not incurred in or aggravated by active service, nor may heart disease be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for heart disease, this claim, and only this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for heart disease is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in January 2007 fully satisfied the duty to notify provisions.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  A July 2012 response to a request for the Veteran's Social Security Administration (SSA) records revealed that these records were destroyed.  A December 2012 VA Memorandum issued a formal finding on the unavailability of VA treatment records from the San Francisco VA Medical Center (VAMC) from 1966 to 1979, from the Indianapolis VAMC from 1966 to January 12, 2005, and from SSA.  As such, the Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to the Veteran's claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided pertinent VA examinations in May 2013.  In December 2013, pertinent VA medical opinions were rendered.  The December 2013 VA examiners reviewed the claims file and noted the Veteran's assertions.  The Board finds these opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As cardiovascular-renal disease is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of heart disease.  

1.  Entitlement to service connection for a disorder manifested by rectal bleeding, to include perirectal fissure. 

The Veteran is seeking service connection for a disorder manifested by rectal bleeding, to include perirectal fissure.  Specifically, it was suggested at the March 2011 hearing that this disorder began during his active duty service.

A review of his service treatment records reveals that the Veteran complained of rectal bleeding in a September 1959 service treatment record.

A January 1998 VA examination report noted one small external hemorrhoid, non-inflamed.

In May 2013, the Veteran underwent a VA examination, at which the examiner noted that the Veteran currently experiences perirectal abscess and fistula, and that he had acute rectal fissure in service.  The examiner stated his belief that the in-service finding was acute, but he offered no reasoning to support why this was his conclusion.  Further, the examiner stated, simply and without any associated reasoning, that there "is no basis in medical fact" to make an assertion linking a previous anal fissure in-service, even if it was acute in nature, with current perirectal abscess and fistula.  Therefore, this claim was remanded in November 2013 to obtain an adequate opinion.

In a December 2013 VA opinion, a VA examiner noted that the original claim was apparently for a perirectal abscess treated by private care in 2004.  The examiner noted that more recent VA treatment records indicate that the Veteran may have also more recently had private care for a pilonidal cyst but that the records were unavailable.  The Veteran stated at the time of the 2013 VA examination that he was postulating that a fall in service may have predisposed him to his "rectal" condition.  In-service records show a single visit dated September 8th, 1959, for rectal bleeding "this AM" for which assessment states "exam reveals right superior quadrant fissure" for which sitz baths and Metamucil were recommended.  There were no further visits for any rectal condition and no mention of any chronic rectal problems on separation physical or on annual reservist fitness assessment.  At the time of the VA examination visit, there were no physical examination findings of any residual of the in-service rectal fissure nor any additional rectal findings.

The examiner went on to state that the Veteran's 2004 perirectal abscess (and possible later pilonidal cyst, condition unconfirmed) are not at least as likely as not due to active service.  There was no evidence of chronic rectal bleeding or proctitis/hemorrhoidal problem during service that might have predisposed the Veteran to later development of perirectal abscess.  The examiner explained that a single episode of fissure would not be likely to cause later perirectal abscess.  In addition, regarding the Veteran's own cited/ postulated "fall mechanism? for the later development of perirectal abscess, the examiner stated that it appears the Veteran is confusing prior (claimed) perirectal abscess issue with the (unconfirmed by any direct medical record) more recent pilonidal cyst issue.  Although falls and/or trauma are often cited by doctors as etiology of inflamed pilonidal cysts, they have no relevance to perirectal abscesses (pilonidal cysts occur well away from the rectum at the top of the buttocks crease).  Finally, even if the more recent history of inflamed/infected pilonidal cyst were to be confirmed, the postulated 'fall or trauma' etiology for a pilonidal cyst should be temporally linked to the inflammation (i.e. it is an acute inflammatory reaction to trauma) in what is often a preexisting (albeit silent and thus undiagnosed) congenital 'sinus tract' located at the top of the buttocks crease.  Thus, the timing of the Veteran's (presumed) pilonidal cyst would also not be consistent with its etiology as being in service.

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Presently, there is no medical evidence of record relating a current diagnosis of a disorder manifested by rectal bleeding, to include perirectal fissure to service.  Moreover, the December 2013 VA opinion specifically indicated that the Veteran's post-service perirectal abscess (and possible later pilonidal cyst, condition unconfirmed) are not at least as likely as not due to active service.

The Board has considered the Veteran's contentions that he has a disorder manifested by rectal bleeding, to include perirectal fissure as a result of his active duty service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Board finds that the Veteran is competent to report experiencing rectal bleeding, he is not competent to link a current diagnosis of a disorder manifested by rectal bleeding, to include perirectal fissure to his active duty service.  As such, the Veteran's lay assertions are far outweighed by the December 2013 VA opinion, which was provided by a VA examiner with medical training and expertise, who reviewed the claims file and considered the Veteran's assertions before rendering an opinion accompanied by a detailed rationale.

Therefore, as there is no competent lay evidence linking a current disorder manifested by rectal bleeding to service, the December 2013 VA opinion specifically did not link any such disorder to service, and the claims file contains no medical evidence to the contrary, the preponderance of the evidence is against the claim for service connection. 

As the preponderance of the evidence is against the claim for service connection for a disorder manifested by rectal bleeding, to include perirectal fissure, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.   Whether new and material evidence has been received to reopen the claim of service connection for heart disease.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for heart disease.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for  cardiomyopathy with congestive heart failure and cardiomegaly (claimed as enlarged heart) in an August 2004 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the August 2004 denial of the Veteran's claim of service connection for cardiomyopathy with congestive heart failure and cardiomegaly (claimed as enlarged heart) was that the evidence did not show that the condition was incurred in, aggravated by or otherwise caused by active duty military service, nor did the evidence show that a cardiovascular disability was manifest to a compensable degree within one year following discharge from active duty military service.  At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment records were considered.  He was properly notified of the decision.  The Veteran did not appeal this decision or submit new and material evidence within one year.

The new evidence submitted since this denial consists primarily of statements and testimony submitted by the Veteran, VA medical records, and private medical records.  

With regard to the newly submitted medical evidence, the May 2013 VA examiner noted the Veteran as having an extensive cardiac disability picture, to include status-post multiple valve replacements and congestive heart failure, and it was noted that the Veteran had a systolic murmur noted during his active service.  The examiner stated that "there is no basis in medical fact" to make an assertion of a causal relationship between the Veteran's in-service cardiac symptoms and his current cardiac disability.  The examiner further stated that the Veteran's "sole cardiovascular finding in service...was clearly documented not to be associated with any cardiac condition."  As the May 2013 VA examiner appears to establish a cardiac finding in service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

Turning to the merits of the case, the Veteran contended at the March 2011 hearing that his heart condition was first noted during his active service.  Specifically, he asserted that his heart murmur was not noted upon entrance but was noted for the first time a couple of years after he entered active duty.  He asserted that his heart may have been stressed due to his being scared badly on occasions during service. 

A review of his service treatment records reveals that the Veteran was noted in a June 1962 service treatment record as having a grade 1 apical systolic murmur, not considered disqualifying. 

As noted above, the Veteran underwent a VA examination in May 2013, at which the examiner determined that "there is no basis in medical fact" to make an assertion of a causal relationship between the Veteran's in service cardiac symptoms and his current cardiac disability.  The examiner stated that the Veteran's "sole cardiovascular finding in service was clearly documented not to be associated with any cardiac condition."  However, in the November 2013 remand, the Board found it unclear as to what this conclusion means, as it both purported to establish a cardiac finding in service before refuting such a finding.  Moreover, no explanation was offered as to why the Veteran's contention of having a heart disability associated with his military service has "no basis in medical fact."

As such, another VA medical opinion was provided in December 2013, at which the examiner found that the Veteran's heart disease (mitral/aortic valve repair/replacement, atrial fibrillation, bradycardia requiring pacer and ongoing congestive heart failure was not due to active service.  The examiner stated that there was no evidence that the Veteran had any pathologic heart disease during active service.  The flow murmur which was noted on a single examination (but not on any other in-service or even after service Reserve examination) was a benign, nonpathologic and rather common finding that would not have any potential to
progress to become pathologic.  The examiner restated that benign flow murmurs are not an early manifestation of degenerative types of valvular diseases.

As an initial matter, the Board notes that there is no evidence of record reflecting that the Veteran demonstrated heart disease to a compensable degree within one year of discharge from active duty.  As such, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Currently, there is no competent medical evidence of record relating a current diagnosis of a heart disease of any kind to service.  As noted above, the Board has found that the May 2013 VA opinion is inadequate.  The December 2013 VA opinion specifically indicated that the Veteran's heart disease (mitral/aortic valve repair/replacement, atrial fibrillation, bradycardia requiring pacer and ongoing congestive heart failure) is not due to active service.

The Board acknowledges the Veteran's contentions that he has heart disease as a result of his active duty service.  In this regard, the Veteran is competent to maintain how long he has been treated for or diagnosed with heart disease, as this information is certainly capable of lay observation.  However, the Board finds that the cause of his currently diagnosed heart disease is not capable of the Veteran's lay observation, as he does not have training in cardiovascular diseases.  As such, while the Veteran's opinion is provided some weight as to the duration of his treatment for or diagnosis of heart disease, his opinion is afforded little weight in the analysis of whether a nexus between his current heart disease and his service exists. 

With regard to continuity of symptomatology, the Veteran has not asserted that he has had symptoms pertaining to heart disease since service.  Moreover, the Veteran reported no symptoms on a May 1968 Report of Medical History that could be construed as related to heart problems.  Therefore, the evidence weighs against establishing continuity of symptoms pertaining to heart disease since service.
Thus, as the most probative medical evidence of record does not link a current diagnosis of heart disease of any kind to service, the Veteran is not competent to determine that his current heart disease is related to his service, and the 
Veteran has not provided lay evidence regarding continuity of symptomatology pertaining to heart disease since service, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for heart disease, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a disorder manifested by rectal bleeding, to include perirectal fissure is denied. 
 
As new and material evidence has been received regarding the claim of entitlement to service connection for heart disease, the Veteran's claim is reopened.

Entitlement to service connection for heart disease is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.

In November 2013, the Veteran's bilateral ankle disabilities claims were remanded in order to obtain a medical opinion regarding a secondary theory of entitlement to service connection based on the Veteran's service-connected pes planus.  

In December 2013, a VA opinion was rendered stating that it is less likely as not that the Veteran's current degenerative changes in the bilateral ankles were caused or aggravated beyond the natural course of the disease process by service-connected pes planus.  The examiner noted that, at the May 2013 examination, the Veteran stated that his ankles did not start to bother him until years after he left the military when he was doing heavy work and had knee problems.  The examiner noted that the Veteran did not have severe deformity of either foot and ankle from pes planus that would scientifically cause his ankle conditions.

As the November 2013 remand specifically requested that the examiner provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current degenerative changes in the bilateral ankles were caused or aggravated beyond the natural course of the disease process by service-connected pes planus, and the December 2013 VA examiner provided no discussion or rationale pertaining to the theory of aggravation, the Board finds these issues must regrettably be remanded once again in order to obtain a new VA medical opinion. 

The November 2013 remand also requested an additional medical opinion pertaining to the etiology of the Veteran's claimed psychiatric disabilities.  Specifically, the Board requested an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric/cognitive disorder, to include bipolar disorder, had its causal origins in active service. 

A December 2013 VA medical opinion found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As part of the rationale for this opinion, the examiner noted that a review of the service treatment records and military personnel records reveal that the Veteran did not have any noted psychiatric problems in the military.

The Board recognizes, however, that a June 1964 service treatment record noted an impression of acute and chronic anxiety, reaction, mild.  The Veteran was prescribed Librium.  An October 1964 service treatment records noted that the Veteran was doing better and was less anxious.  His prescription for Librium was refilled. 

As the December 2013 opinion appears to be based, at least in part, on the inaccurate observation that the Veteran's service treatment records did not note any psychiatric problems, the Board finds that this issue must regrettably be remanded once again in order to obtain a new VA medical opinion and rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who provided the December 2013 VA orthopedic opinion pertaining to the Veteran's ankles.  If this examiner is not available, an appropriate examiner should be selected.  The examiner should review the claims file and provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current degenerative changes in the bilateral ankles were aggravated beyond the natural course of the disease process by service-connected pes planus. 

The examiner should provide an adequate rationale for any opinions provided.  In this regard, bare or conclusory statements are not acceptable, and citations to medical literature, when appropriate, would be helpful.  Should it be necessary to examine the Veteran in order to come to a conclusion, then, and only then, should an additional examination be scheduled. 
 
2. Return the claims file to an examiner other than the examiner who provided the May 2013 and December 2013 VA psychiatric opinions (if possible).  The examiner should review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric/cognitive disorder, to include bipolar disorder, had causal origins in active service.  In rendering this opinion, the examiner should specifically consider/discuss all of the Veteran's current psychiatric diagnoses, as well as his in-service complaints of and treatment for anxiety.

The examiner should provide an adequate rationale for any opinions provided.  In this regard, bare or conclusory statements are not acceptable, and citations to medical literature, when appropriate, would be helpful.  Should it be necessary to examine the Veteran in order to come to a conclusion, then, and only then, should an additional examination be scheduled. 

3. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


